Name: 2004/536/EC:Decision of the Council, meeting in the composition of Heads of State or Government of 29 June 2004 nominating the person it intends to appoint as President of the Commission
 Type: Decision
 Subject Matter: EU institutions and European civil service
 Date Published: 2006-05-30; 2004-07-07

 7.7.2004 EN Official Journal of the European Union L 236/15 DECISION OF THE COUNCIL, MEETING IN THE COMPOSITION OF HEADS OF STATE OR GOVERNMENT of 29 June 2004 nominating the person it intends to appoint as President of the Commission (2004/536/EC) THE COUNCIL OF THE EUROPEAN UNION, Meeting in the composition of Heads of State or Government, Having regard to the Treaty establishing the European Community, and in particular Article 214(2), first subparagraph, thereof, HAS DECIDED AS FOLLOWS: Article 1 Mr JosÃ © Manuel DURÃ O BARROSO is hereby nominated as the person the Council intends to appoint as President of the Commission for the period from 1 November 2004 to 31 October 2009. Article 2 This Decision shall be forwarded to the European Parliament. Article 3 This Decision shall be published in the Official Journal of the European Union. Done at Brussels, 29 June 2004. The President B. AHERN